Citation Nr: 1519014	
Decision Date: 05/04/15    Archive Date: 05/13/15

DOCKET NO.  13-20 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318.


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1960 to April 1962 and from October 1965 to October 1968.  The Veteran died in August 2011.  The appellant is his surviving spouse.

This appeal comes to the Board of Veterans' Appeals (Board) from a December 2012 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

As service connection for cause of death was granted in an August 2014 rating decision, that issue is no longer on appeal.

The appellant was scheduled for a Board hearing in August 2014 but did not appear.


FINDINGS OF FACT

1. The Veteran died in August 2011.

2. The Veteran did not have a service-connected disability that was rated totally disabling for a period of 10 or more years immediately preceding his death or continuously since his release from active duty and for at least five years immediately preceding death.

3. The Veteran was not a former POW.


CONCLUSION OF LAW

The criteria for DIC benefits pursuant to 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2014); 38 C.F.R. § 3.22 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA pays DIC benefits to the surviving spouse of a deceased veteran who was in receipt of, or entitled to receive compensation, at the time of his death for a service-connected disability that was rated totally disabling if (1) the disability was continuously rated totally disabling for a period of 10 or more years immediately preceding death; (2) if the disability was rated by the VA as totally disabling continuously since a veteran's release from active duty and for at least five years immediately preceding death; or (3) if the veteran was a former POW who died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  38 U.S.C.A. 
§ 1318(b). 

For purposes of 38 U.S.C.A. § 1318, "entitled to receive" means that at the time of death, the veteran had a service-connected disability rated totally disabling by VA but was not receiving compensation because: (1) VA was paying the compensation to the veteran's dependents; (2) VA was withholding the compensation under authority of 38 U.S.C.A. § 5314 to offset an indebtedness of the veteran; (3) the veteran had applied for compensation but had not received total disability compensation due solely to clear and unmistakable error in a VA rating decision concerning the issue of service connection, disability evaluation, or effective date; (4) the veteran had not waived retired or retirement pay in order to receive compensation; (5) VA was withholding payments because the veteran's whereabouts were unknown, but the veteran otherwise was entitled to continued payment based on a total service-connected disability rating; or (6) VA was withholding payments under 38 U.S.C.A. § 5308 but determines that benefits were payable under 38 U.S.C.A. § 5309 . 38 C.F.R. § 3.22.

The Board find that the requirements of 38 U.S.C.A. § 1318 for an award of DIC benefits are not met.  The evidence of record does not reflect that the Veteran was a POW.  Furthermore, the Veteran separated from his second period of service in October 1968 and was service connected for coronary artery disease at 30 percent effective September 2004 and 60 percent effective December 2006, diabetes mellitus at 40 percent effective September 2004, microvascular disease of the brain at 30 percent effective December 2006, right upper extremity carpal tunnel syndrome at 10 percent effective December 2006, left upper extremity carpal tunnel syndrome at 10 percent effective December 2006, and erectile dysfunction at 0 percent effective September 2004.  He had a total disability rating based on individual unemployability effective December 2006.  Therefore, the Veteran was not rated 100 percent disabled for the five years immediately following service separation.  The Veteran was also not rated 100 percent disabled for the 10-year period immediately preceding his August 2011 death.

Therefore, DIC under 38 U.S.C.A. § 1318 is precluded.  Per application of Rodriguez v. Peake, 511 F.3d 1147 (Fed Cir. 2008), the Board need not review whether there is any disorder of record for which service connection could have been established and then assigned a total rating for the appropriate period of time so as to warrant the award of DIC benefits under 38 U.S.C.A. § 1318, also known as "hypothetical entitlement."  Tarver v. Shinseki, 557 F.3d 1371 (Fed. Cir. 2009); 38 C.F.R. § 3.22.

Therefore, the appellant's claim for compensation under 38 U.S.C.A. § 1318 is without legal merit.  As the law is dispositive of this claim, it must be denied for lack of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



ORDER

DIC under 38 U.S.C.A. § 1318 is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


